Citation Nr: 1647669	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  12-03 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of infection status post prostate cancer surgery.

2.  Entitlement to an effective date prior to July 1, 1998 for the award of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.  

In March 2016, the Veteran testified before the undersigned.  A transcript of that hearing is of record.

In June 2016, the Board requested an independent medical expert (IME) opinion, which was provided in August 2016.  The Veteran was provided with a copy of the IME opinion in September 2016, and was given 60 days in which to send any additional evidence or argument regarding the case.  See 38 C.F.R. § 20.903.  In a September 2016 correspondence, the Veteran indicated that there was no further argument or evidence to submit, and requested the Board immediately proceed with adjudication of the case.  

The issue of entitlement to an earlier effective date for the award of nonservice-connected pension benefits is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's residuals of infection status post prostate cancer surgery are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of infection status post prostate cancer surgery are not met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. § 1151

In order to warrant compensation under 38 U.S.C.A. § 1151 there must be a qualifying additional disability which was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the additional disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361.  Further, in order for a disability to qualify for compensation under 38 U.S.C.A. § 1151, the disability must not have been the result of the veteran's willful misconduct.  

In determining whether a veteran has additional disability, VA compares his condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his condition after such care or treatment.  38 C.F.R. § 3.361(b).
To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

Analysis

The Veteran underwent a radical retropubic prostatectomy on July 5, 2007, at the Audie Murphy VA Medical Center (Audie).  VA treatment records show that he developed complications following surgery, including a methicillin susceptible staphylococcus aureus (MSSA) infection and psoas abscess.

The Veteran asserts that he currently has bladder and bowel dysfunction as a result of the MSSA infection and/or abscess; complications which he believes were the result of VA error.  He states that he was improperly treated by VA immediately after his surgery and in the course of his follow up care after his discharge from the VA Medical Center.  See November 2007 Written Statement.  Specifically, he asserts that his dressings were not changed for three days after his surgery, and that the nursing staff was not responsive when he called.  See id.  He testified that he was not provided with any instructions or supplies to care for his catheter after his discharge from the VA Medical Center.  See Hearing Transcript, p.6.  He notes that when he presented to the VA Medical Center on July 23, 2007, to have his catheter and surgical staples removed, he complained of severe pain and fever, and asked to be admitted; however, he was told by Dr. Walsh that there was nothing wrong with him and there were no beds available, and was sent home.  See November 2007 Written Statement; Hearing Transcript, p.8.  He also indicates that when he sought treatment at Valley Baptist Medical Center (Valley), they told him that "they were fixing the mistakes" of Audie and that Audie "didn't do what they were supposed to do right."  See Hearing Transcript, p.15.  
The Veteran states that following surgery, he has residuals that include urinating 8-10 times at night.  Id., p.10.  Further, he wears adult diapers and uses 8-9 diapers per day for urine and feces.  Id., p.11.  He attributes these residuals to the MSSA infection he contracted.  See id.  Further, a July 26, 2007, VA treatment record shows that he complained of anorexia.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Treatment records dated prior to the July 5, 2007, radical retropubic prostatectomy do not show any bowel dysfunction, erectile dysfunction, or anorexia/weight loss.  However, a November 2006 VA treatment record shows a diagnosis of lower urinary tract symptoms.  Further, an April 2007 VA treatment record indicates that the Veteran was on medication for bladder outlet obstruction.  It was noted that he had normal erectile function.  A May 2007 VA treatment record shows that he denied having incontinence.  Further, on July 5, 2007, he denied having incontinence and erectile dysfunction.  Thus, the record reflects a bladder condition with symptoms that resolved just prior to surgery.

The Veteran signed an informed consent prior to surgery and was notified of the potential risks of bleeding, infection, urinary incontinence, impotence, infertility, blood clots (DVT, PE, etc.), cardiac events (MI, hypotension, sudden death, injury to other organs (bowel, rectum), and other less common eventualities after surgery.  July 5, 2007 VA treatment record.  He was given the opportunity to ask questions, and it was noted that he understood and freely consented without duress or coercion.  Id.

There are no documented intraoperative difficulties or complications pertaining to the surgery.  A July 6, 2007, VA treatment record shows that the Foley catheter was draining clear yellow urine, and the wound was clear, dry, and intact.  The Veteran was discharged on July 7, 2007, and the discharge summary shows that he did well postoperatively and pain control was adequate with pain medication.  Further, he was in no acute distress, was passing flatus, and tolerated a regular diet.  He was instructed to do no heavy lifting for 6 weeks.  Regarding wound care, he was told to shower as needed and to utilize routine Foley care "as instructed."  A July 23, 2007, VA treatment record shows that the Veteran reported having pain and fever of 102 degrees, which was currently 100.7 degrees.  He was taking antibiotics since the day prior.  His catheter and staples were removed, a urine sample was obtained and he was advised to continue his antibiotics.  A July 26, 2007, VA treatment record indicates that his temperature was 98.7 degrees, "yet he states he feels hot."  He also indicated that he needed to be admitted because he was very sick.  He was referred to the emergency room for further evaluation, but the Veteran declined and indicated he would go to Valley.  A July 27, 2007, Valley treatment record indicates that the Veteran was admitted secondary to suprapubic pain, flank pain, and developing incontinence with urinary frequency after the July 5, 2007, surgery.  He also reported having fever and chills.  He stated that he previously tried to be admitted to the VA Medical Center but was told that there were no beds available and was sent home.  He was discharged from Valley on July 29, 2007, with a diagnosis of MSSA urinary tract infection.  

The Veteran was again admitted to Valley on August 15, 2007.  An August 15, 2007, CT scan report showed a left psoas abscess, which was aspirated on August 17, 2007.  He was discharged on August 19, 2007, with diagnoses of retroperitoneal fluid collection, status post drainage after prostatectomy; and erectile dysfunction after prostatectomy.  A September 7, 2007, VA treatment record notes persistent bilateral lower extremity pain.  It was noted that VA offered to admit him, but he indicated that he did not want to stay at the VA and preferred to be admitted in his hometown where he could be close to his grandchildren.  An October 2007 VA treatment record indicates complete resolution of his abscess and decrease in soft tissue swelling.  A February 2008 VA treatment record shows a diagnosis of constipation, and a March 2008 VA treatment record shows that he complained of erectile dysfunction.  

The Veteran states that Dr. Walsh apologized to him and admitted that she did not properly treat him.  See Hearing Transcript, p.15.  In a March 2010 VA Form 21-4138, the Veteran claimed that an "Audie Murphy letter dated May 02, 2008, is a felonious document."  He indicated that he never stated that his pain level was 0 and instead reported that it was 10+.  A May 2008 VA treatment record shows that the Veteran called because he was very upset with what he regarded as "sub-standard" care.  A June 2008 VA treatment record indicates that the Veteran's pain was gone and there was no evidence of persistent infection.  However, he had intermittent problems with incontinence and diarrhea.  

An August 2009 VA treatment record shows that the Veteran complained of weight loss.  However, it was noted that he had been under a lot of stress due to renter problems.  He was not eating much and felt depressed, but denied any diarrhea.  The VA physician indicated that his weight loss was secondary to depression.  A March 1, 2010, VA treatment record shows that the Veteran complained of urinary and fecal incontinence that began after surgery.  Further, a March 5, 2010, VA treatment record shows that he complained of weight loss during the prior 6-12 months.  He also reported difficulty swallowing and a decreased appetite.  

An April 2011 statement from B. Zuniga, RN, indicates that he accompanied the Veteran to his September 7, 2007, appointment at the VA medical center.  He noted that Dr. Walsh apologized and admitted that the Veteran should not have been discharged with a fever, and that his problems were due to his premature discharge.  Further, Mr. Zuniga stated that the Veteran required several hospital visits before he was infection free.  He also indicated that the Veteran refused to be hospitalized at Audie on September 7, 2007, due to fear of not receiving proper medical care; therefore, he drove the Veteran 250 miles back home so he could be admitted to another hospital.

Based on the foregoing evidence, additional disability is demonstrated following the Veteran's July 2007 prostatectomy.  Specifically, the Veteran had a bladder disorder prior to surgery, including urinary incontinence, which appeared to resolve.  However, post-surgery, he had an abscess/infection and a recurrence of incontinence.  Further, he developed additional bowel and erectile dysfunction conditions.  

The question therefore becomes whether the proximate cause of that additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable
In this regard, the Board initially notes that even if a VA treatment record contains an erroneous notation of the Veteran's pain level on a certain date, this, by itself, does not establish carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Further, there is no documentation to substantiate the Veteran and Mr. Zuniga's claim that he was not admitted on July 23, 2007, because the VA medical center was full.  To the contrary, the record notes that the Veteran was referred to the VA emergency room on July 26, 2007, but chose to go to Valley instead.

As for the statements from the Veteran and B.Z. that Dr. Walsh apologized and admitted that the Veteran should not have been discharged when he was, this too is not substantiated by the record.  In any event, even assuming that she did make this statement, the preponderance of the competent medical evidence of record indicates no fault on the part of VA in furnishing treatment.  Specifically, the December 2011 VA examiner opined that the treatment rendered to the Veteran was the proper and required treatment.  He acknowledged that the Veteran did suffer complications of his surgery, but stated they were not caused by any lack of medical attention provided by his doctors.  The examiner explained that the complications (infections) that he sustained are well known and considered acceptable risk for the surgery performed.  Further, she stated that the secondary effects of the surgery are also well known (erectile dysfunction, incontinence) and acceptable risks for this surgery.  He indicated that the Veteran's claimed disabilities were not a consequence of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the VA's part, but are recognized secondary effects of the surgery performed and not of the complications the veteran incurred.

In June 2016, the Board requested an IME opinion, which was provided in August 2016 by a non-VA provider.  In the August 2016 response, the medical expert indicated that he independently reviewed the July 5, 2007, operative report and stated that it reveals a standard operation without anything that appeared out of the ordinary.  He explained that there were no documented intraoperative difficulties or complications.  He noted that the July 7, 2007, VA treatment record indicates that the Veteran was in no acute distress and was passing flatus and tolerating a regular diet.  Further, he noted that the Foley catheter was draining clear yellow urine; the wound was clear, dry, and intact; and skin staples were in place.  In addition, he noted that the July 7, 2007, discharge summary indicates that the Veteran was doing well postoperatively and shows that the Veteran was instructed on wound care including showering as needed.  He also noted that routine Foley catheter care as instructed was also documented in the discharge summary, and that these instructions were "very detailed."  

Regarding the Veteran's contention that VA failed to timely diagnose psoas abscess, the medical expert noted that the July 23, 2007, VA treatment record shows that the urologist documented a normal physical examination and made a judgment call to send the Veteran home on oral antibiotics.  The medical expert indicated that "[i]n retrospect, the psoas abscess and UTI may have been present at the time of the 7/23/07 visit but this is pure speculation."  He also stated that psoas abscess is an extremely rare complication following radical prostatectomy.  He explains that in general, psoas abscess is an uncommon condition and most patients present with only non-specific symptoms leading to difficulty in making an early diagnosis.  Further, he indicated that an earlier diagnosis is always preferable but given the rarity of this complication and entity, he found no evidence of carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA.  He also noted that the Veteran signed a thorough and detailed informed consent documenting the risks of surgery, and infection was clearly part of the informed consent process.  He indicated that "it is unfortunate that the patient sustained a very rare complication after his radical prostatectomy, timely diagnosis of such may be extremely challenging."

The medical expert stated that although the Veteran had a disability of urinary incontinence and urinary frequency following radical prostatectomy, he did not believe that these additional conditions were caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA.  He noted that the Veteran signed an informed consent prior to surgery and was notified of the potential risks of urinary incontinence and urinary frequency after surgery.  Further, the medical expert explained that these conditions are well known risks and side effects of radical prostatectomy and "incredibly unlikely" to be related to the post-operative infectious complications he sustained.
Regarding the Veteran's post-surgery bowel dysfunction (fecal incontinence), the medical expert did not believe that this condition was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  He indicated that bowel side effects are less common than urinary side effects following radical prostatectomy and that this appeared to have been well explained to the Veteran prior to treatment.  He noted that these are well known risks and side effects of radical prostatectomy and "incredibly unlikely" to be related to the post-operative infectious complications he sustained.

The medical expert indicated that although the Veteran has post-surgery erectile dysfunction, he did not believe that this condition was caused by carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of the VA.  He explained that erectile dysfunction is a common side effect following radical prostatectomy and that this appeared to have been well explained to the Veteran prior to treatment.  Further, he indicated that erectile dysfunction is a well-known risk and side effect of radical prostatectomy and "incredibly unlikely" to be related to the post-operative infectious complications he sustained.

Regarding the Veteran's contention that he was told on July 23, 2007, that the VA medical center would not admit him because the hospital was full, the medical expert stated that "[w]hile it may have been true that the hospital was full, there was no evidence in the case file to support this claim."  Regarding Mr. Zuniga's contention that Dr. Walsh apologized to the Veteran on September 7, 2007, for not admitting the Veteran on July 23, 2007, the medical expert noted that "[w]hile it may be true that the VA urology service offered an apology and condolences due to the patient's infectious complications, by no means does this signify carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA."

The medical expert found no evidence of additional disability of anorexia/weight loss following the radical prostatectomy.  Further, he opined that none of the additional disabilities he found to be present are at least as likely as not to be the result of an event not reasonably foreseeable.

To the extent the Veteran asserts negligence on the part of VA in furnishing his care, he does not possess the requisite medical expertise to do so.  As for Mr. Zuniga, he does not assert, and the evidence does not otherwise reflect, that he has specialized knowledge in radical prostatectomy protocol and follow-up care to allow him to render a competent medical opinion in this case.  

Accordingly, based on the evidence above, including the competent and persuasive opinions provided by the December 2011 VA examiner and August 2016 IME medical expert as well as the Veteran's signed consent form, the Board finds that the preponderance of the evidence reflects that the Veteran's residuals of infection status post prostate cancer surgery are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment.  Accordingly, the claim for compensation pursuant to 38 U.S.C.A. § 1151 must be denied.  


ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of infection status post prostate cancer surgery is denied.  


REMAND

In a July 1998 rating decision, the Veteran was awarded nonservice-connected pension benefits with an effective date of July 1, 1998.  The Veteran filed a timely notice of disagreement (NOD) with the effective date assigned.  See October 1998 NOD.  A Statement of the Case (SOC) has not been issued on this matter, and must be provided on remand.  38 C.F.R. § 19.26 (1998).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing entitlement to an effective date earlier than July 1, 1998 for the award of nonservice-connected pension benefits, including appellate rights.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


